  Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 1 of 12 PageID #: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 CHURCHILL CAPITAL CORP III,                         )   CLASS ACTION
 MICHAEL KLEIN, JEREMY PAUL                          )
 ABSON, GLENN AUGUST, MIKE ECK,                      )
 BONNIE JONAS, MARK KLEIN,                           )
 MALCOM S. MCDERMID, and KAREN                       )
 MILLS,                                              )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       On July 12, 2020, Churchill Capital Corp III’s (“Churchill” or the “Company”)

Board of Directors (the “Board” or “Individual Defendants”) caused Churchill to enter into an

agreement and plan of merger (the “Merger Agreement”) with Churchill Music Merger Sub I, Inc.

(“First Merger Sub”), Music Merger Sub II, LLC (“Second Merger Sub”), Polaris Parent Corp.

(“Parent”), and Polaris Investment Holdings, L.P. (“Holdings,” and together with Parent,

“Multiplan”).

       2.       Pursuant to the terms of the Merger Agreement, among other things: (i) First

Merger Sub will merge with and into Parent, with Parent surviving; (ii) Second Merger Sub will

merge with and into the surviving corporation, with Second Merger Sub surviving as a wholly-
  Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 2 of 12 PageID #: 2




owned subsidiary of Churchill; and (iii) Churchill will pay to Holdings an aggregate of

$5,678,000,000 in a combination of cash and Churchill common stock (the “Proposed

Transaction”).

       3.        On July 31, 2020, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (“SEC”), which recommends that

Churchill’s stockholders vote to approve the Proposed Transaction.

       4.        As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading. Accordingly,

plaintiff alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.        This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.        This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.        Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.        Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Churchill common stock.




                                                  2
  Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 3 of 12 PageID #: 3




       9.      Defendant Delaware is a Delaware corporation and maintains its principal

executive offices at 640 Fifth Avenue, 12th Floor, New York, New York 10019. Churchill’s

common stock is traded on the New York Stock Exchange under the ticker symbol “CCXX.”

       10.     Defendant Michael Klein (“Klein”) is Chief Executive Officer and Chairman of the

Board of the Company.

       11.     Defendant Jeremy Paul Abson is a director of the Company.

       12.     Defendant Glenn August is a director of the Company.

       13.     Defendant Mike Eck is a director of the Company.

       14.     Defendant Bonnie Jonas is a director of the Company.

       15.     Defendant Mark Klein is a director of the Company.

       16.     Defendant Malcolm S. McDermid is a director of the Company.

       17.     Defendant Karen Mills is a director of the Company.

       18.     The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       19.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Churchill (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       20.     This action is properly maintainable as a class action.

       21.     The Class is so numerous that joinder of all members is impracticable. As of July

12, 2020, there were approximately 110,000,000 shares of Class A common stock of Churchill

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.




                                                  3
  Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 4 of 12 PageID #: 4




        22.     Questions of law and fact are common to the Class, including, among others,

whether defendants violated the Exchange Act and whether defendants will irreparably harm

plaintiff and the other members of the Class if defendants’ conduct complained of herein continues.

        23.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        24.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        25.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Proposed Transaction

        26.     On July 12, 2020, the Individual Defendants caused Churchill to enter into the

Merger Agreement.

        27.     Pursuant to the terms of the Merger Agreement, among other things: (i) First

Merger Sub will merge with and into Parent, with Parent surviving; (ii) Second Merger Sub will

merge with and into the surviving corporation, with Second Merger Sub surviving as a wholly-




                                                 4
  Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 5 of 12 PageID #: 5




owned subsidiary of Churchill; and (iii) Churchill will pay to Holdings an aggregate of

$5,678,000,000 in a combination of cash and Churchill common stock.

       28.    According to the press release announcing the Proposed Transaction:

       Churchill Capital Corp III (“Churchill”) (NYSE: CCXX), a public investment
       vehicle, and MultiPlan, Inc. (“MultiPlan”), a market-leading, technology-enabled
       provider of end-to-end healthcare cost management solutions, announced today that
       they have entered into a definitive agreement to merge. The combined company
       will operate as MultiPlan and will be listed on the NYSE. The transaction implies
       an initial enterprise value for MultiPlan of approximately $11 billion or
       approximately 12.9x estimated 2021 Adjusted EBITDA. The transaction will bring
       to MultiPlan up to $3.7 billion of new equity or equity linked capital to substantially
       reduce its debt and fund new value-added services. . . .

       Summary of Transaction

       Churchill will contribute up to $1.1 billion of cash raised during its initial public
       offering in February 2020. Further, additional investors have committed to
       participate in the transaction through PIPE commitments to a $2.6 billion new
       private capital raise consisting of a $1.3 billion common stock at $10 per share and
       $1.3 billion of 6 percent interest convertible debt, with a conversion price of $13
       per share. The convertible debt provides flexible capital, including a non-cash pay
       option.

       The total investment of up to $3.7 billion raised in this transaction will be used to
       pay down existing debt, purchase a portion of the equity owned by existing
       MultiPlan shareholders and capitalize the MultiPlan balance sheet. As a result of
       this transaction, MultiPlan’s leverage will be significantly reduced and its existing
       Net Debt to Adjusted EBITDA ratio will be reduced from 6.8x to approximately
       5.8x with its Net Debt to Adjusted EBITDA at the operating company level
       decreasing to 4.1x1. The additional capital and public stock currency will allow the
       Company to advance its strategy of investing in organic and acquisition growth,
       and to increase its investment in data, machine learning and artificial intelligence
       technologies.

       In connection with the transaction, Churchill’s sponsor has entered into an
       agreement to amend the terms of its founder equity to align with the long-term value
       creation and performance of MultiPlan. Churchill’s sponsor has agreed that a
       portion of its equity will vest only if the share price of the Company exceeds $12.50
       per share over a period between the first and fifth anniversaries of the closing of
       the transaction, and have agreed not to transfer unvested equity. Churchill has
       received commitments from its investors and the new PIPE investors for funding
       that is sufficient to close the transaction.




                                                 5
  Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 6 of 12 PageID #: 6




       The Boards of Directors of both Churchill and MultiPlan have unanimously
       approved the proposed transaction.

       The transaction is expected to be completed by the end of October 2020, subject to
       approval by Churchill stockholders representing a majority of the outstanding
       Churchill voting power, the expiration of the HSR Act waiting period and other
       customary closing conditions. . . .

       Advisors

       Citigroup is serving as the private placement agent and capital markets advisor to
       Churchill. Citigroup and Goldman Sachs served as financial advisors and Weil,
       Gotshal & Manges LLP served as legal counsel to Churchill. Credit Suisse served
       as a capital markets advisor to Churchill. Citigroup and Goldman Sachs were joint
       book running managers for Churchill Capital Corp III.

       Centerview Partners, Barclays, BofA Securities and UBS Investment Bank served
       as financial advisors to MultiPlan. Kirkland & Ellis and Simpson Thacher &
       Bartlett served as legal counsel to MultiPlan and H&F.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       29.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       30.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       31.     First, the Proxy Statement omits material information regarding the Company’s and

MultiPlan’s financial projections.

       32.     The Proxy Statement fails to disclose the Company’s financial projections.

       33.     With respect to MultiPlan’s financial projections, the Proxy Statement fails to

disclose: (i) all line items used to calculate (a) Adjusted EBITDA and (b) levered free cash flow;

and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       34.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company.




                                                6
  Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 7 of 12 PageID #: 7




       35.     Second, the Proxy Statement omits material information regarding the Company’s

financial advisors, Goldman Sachs (“Goldman”), Citigroup, Inc. (“Citi”), and The Klein Group,

LLC (“KG”).

       36.     The Proxy Statement fails to disclose the terms of Goldman’s and Citi’s

engagements, including: (i) the amount of compensation Goldman and Citi have received or will

receive in connection with their engagements; (ii) the amount of Goldman’s and Citi’s

compensation that is contingent upon the consummation of the Proposed Transaction; (iii) whether

Goldman and Citi have performed past services for any parties to the Merger Agreement or their

affiliates; (iv) the timing and nature of such services; and (v) the amount of compensation received

by Goldman and Citi for providing such services.

       37.     The Proxy Statement fails to disclose material information regarding KG’s

engagement, including: (i) whether KG has performed past services for any parties to the Merger

Agreement or their affiliates; (ii) the timing and nature of such services; (iii) the amount of

compensation received by KG for providing such services; and (iv) the amount of compensation

Individual Defendant Klein will receive as a result of KG’s engagement.

       38.     The Proxy Statement also fails to disclose whether the Individual Defendants

discussed the potential or actual conflicts of interest posed by retaining: (i) KG, which is a wholly-

owned subsidiary of M. Klein and Company, which was founded by Individual Defendant Klein

and where Klein currently serves as Managing Partner; (ii) Citi, where Klein worked for over two

decades, including as Chairman and Co-Chief Executive Officer of Citi Markets and Banking; and

(iii) Goldman, where Geoffrey G. Clark, a director of MultiPlan, served as Partner and Managing

Director.




                                                  7
  Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 8 of 12 PageID #: 8




       39.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       40.     Third, the Proxy Statement fails to disclose the analyses performed by KG, Citi,

and/or Goldman in connection with the Proposed Transaction.

       41.     Moreover, the Proxy Statement fails to disclose who prepared the “Comparable

Company Analysis” referenced in the Proxy Statement.

       42.     Fourth, the Proxy Statement fails to disclose whether the Company entered into any

nondisclosure agreements during the process leading up to the execution of the Merger Agreement

(in addition to the nondisclosure agreement executed by MultiPlan), and if so, the terms of such

agreements.

       43.     Fifth, the Proxy Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       44.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

       45.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Churchill

       46.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       47.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in



                                                  8
  Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 9 of 12 PageID #: 9




light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Churchill is liable as the issuer

of these statements.

       48.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within Churchill, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       49.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       50.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       51.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       52.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       53.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                       Claim for Violation of Section 20(a) of the 1934 Act
                               Against the Individual Defendants

       54.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.




                                                  9
 Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 10 of 12 PageID #: 10




       55.     The Individual Defendants acted as controlling persons of Churchill within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Churchill and participation in and/or awareness of Churchill’s operations and/or

intimate knowledge of the false statements contained in the Proxy Statement, they had the power

to influence and control and did influence and control, directly or indirectly, the decision making

of Churchill, including the content and dissemination of the various statements that plaintiff

contends are false and misleading.

       56.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Churchill, and, therefore, is presumed to have had the

power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       58.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and




                                                 10
 Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 11 of 12 PageID #: 11




proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                      PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

        D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

        E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

        F.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

        Plaintiff respectfully requests a trial by jury on all issues so triable.




                                                   11
Case 1:20-cv-01068-UNA Document 1 Filed 08/13/20 Page 12 of 12 PageID #: 12




Dated: August 13, 2020                 RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Seth D. Rigrodsky (#3147)
                                      Brian D. Long (#4347)
                                      Gina M. Serra (#5387)
OF COUNSEL:                           300 Delaware Avenue, Suite 210
                                      Wilmington, DE 19801
RM LAW, P.C.                          Telephone: (302) 295-5310
Richard A. Maniskas                   Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300       Email: sdr@rl-legal.com
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     12
